Title: The American Commissioners to Sartine, 22 July 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


<Passy, July 22, 1778: We have received your letters of July 15 and 18. Niggins and Selby are unknown to us, but unless something appears to invalidate their story please grant their request. We are sorry for the dispute between two officers of the Boston and some French crewmen. Captain Tucker has sent us his account of the incident. We believe that if the sailors enlisted to go to Boston they should return to the ship; if not, they have the right to leave and are entitled to their wages. We will write this to Captain Tucker. We have ordered all our frigates to sail immediately.>
